Title: To Benjamin Franklin from Catharine W. Livingston, 19 October 1781
From: Livingston, Catharine W.
To: Franklin, Benjamin


Phila. Octr 19 81
Not long since I had the pleasure of forwarding a letter from my Father to your Excellency, but as the casualties attending the receipt of letters in War time are many, it may not reach you Sir before this, if at all— And being furnished with a very favorable opportunity by the gentleman who will honor me with the care of this, I hope you will excuse the liberty of my troubling you Sir, with a few lines; to which I am encouraged by the attention the American Minister has shewn to his unfortunate Countrymen, & my great anxiety for a Captive Brother; now a Prisoner in some part of England; late a Midshipman on board the Saratoga—Third & youngest Son of William Livingston’s—a Lad of about 19 years of age, inspired by the example of his fellow countrymen, engaged in the sea service, with a view to assist in humbling Americas proud Foes, & restoring peace & liberty to their Republic—
The purport of my father’s letter, was Sir, to request your interest in releiving & effecting as far as in your power his Sons exchange. It is near a twelve month since my Brother left America, & no particulars has reached his family respecting his fate, but the capture of the Ship in which he sailed; for many months we suffered much on his account, those less interested than his relatives, gave up all Idea of ever hearing of the saratoga— our hope was a remote one, & would admit only of the cruel alternative of capture— my brothers situation is particularly unfortunate to him, as he has not for a few years past enjoy’d his health except at Sea, tho naturally sound & strong constitution’d—but impaired in being often exposed in the frequent incursions of the Enemy in New Jersey the State of his residence—nor can he flatter himself that he will find friends in a country to which his father is so notoriously an Enemy to—
Any releif that he experiences in consequence of your Excellency’s exertions in his favor, will be gratefully acknowledged by his Family & Friends, & particularly so by his affectionate Sister, & your very obliged Friend & Admirer
Catharine W Livingston

P.S. My Brothers name is John Lawrence Livingston

 
Addressed: His Excellency Dr. Benjamin Franklin / Minister plenipotentary from the united / States of America to his most Christian / Majesty / Passy near Paris / presented by Mr Ridley
